Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)           Filed 03/01/19 Page 1 of 10



  1   Sophia S. Lau, Esq., Nevada Bar No. 13365
        slau@earlysullivan.com
  2   EARLY SULLIVAN WRIGHT
        GIZER & McRAE LLP
  3   601 South Seventh Street, 2nd Floor
      Las Vegas, NV 89101
  4   Telephone: (702) 331-7593
      Facsimile: (702) 331-1652
  5
      Attorneys for Third-Party Defendants
  6   COMMONWEALTH LAND TITLE INSURANCE
      COMPANY AND LAWYERS TITLE OF NEVADA, INC.
  7

  8                              UNITED STATES DISTRICT COURT
  9                                FOR THE DISTRICT OF NEVADA
 10      THE BANK OF NEW YORK MELLON                  Case No.: 2:17-cv-01033-JCM-GWF
         FKA THE BANK OF NEW YORK, AS
 11      TRUSTEE FOR THE
         CERTIFICATEHOLDERS OF CWALT,
 12      INC., ALTERNATIVE LOAN TRUST                 EX PARTE MOTION OF THIRD-
         2005-56, MORTGAGE PASSTHROUGH                PARTY DEFENDANTS
 13      CERTIFICATES, SERIES 2005-56,                COMMONWEALTH LAND TITLE
                                                      INSURANCE COMPANY AND
 14                          Plaintiff,               LAWYERS TITLE OF NEVADA FOR
                                                      AN EXTENSION OF TIME TO
 15                   vs.                             RESPOND TO THIRD-PARTY
                                                      PLAINTIFFS ALAN AND THERESA
 16      CHRISTOPHER COMMUNITIES AT                   LAHRS’ MOTION FOR PARTIAL
         SOUTHERN HIGHLANDS GOLF CLUB                 SUMMARY JUDGMENT
 17      HOMEOWNERS ASSOCIATION;
         KUPPERLIN LAW GROUP, LLC; FIRST              (FIRST REQUEST)
 18      100, LLC; ALAN LAHRS AND
         THERESA LAHRS AS TRUSTEES OF
 19      THE LAHRS FAMILY TRUST; DOB
         INDIVIDUALS I-X, inclusive; and ROE
 20      CORPORATIONS -X, inclusive,
 21                          Defendants.
 22
         CHRISTOPHER COMMUNITIES AT
 23      SOUTHERN HIGHLANDS GOLF CLUB
         HOMEOWNERS ASSOCIATION,
 24
                             Cross-Complainant,
 25
                      vs.
 26
         KUPPERLIN LAW GROUP, LLC,
 27
                             Cross-Defendant.
 28

                                                  1
          EX PARTE MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL SUMMARY
                                          JUDGMENT
      257107.1
Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)       Filed 03/01/19 Page 2 of 10



  1

  2
         CHRISTOPHER COMMUNITIES AT
  3      SOUTHERN HIGHLANDS GOLF CLUB
         HOMEOWNERS ASSOCIATION,
  4
                              Cross-Complainant,
  5
                       vs.
  6
         KUPPERLIN LAW GROUP, LLC,
  7
                              Cross-Defendants.
  8

  9
         KUPPERLIN LAW GROUP, LLC,
 10
                              Counter-claimant,
 11
                       vs.
 12
         NATALIE L. WINSLOW, an individual,
 13
                              Counter-defendant.
 14

 15

 16
         ALAN LAHRS AND THERESA LAHRS
 17      AS TRUSTEES OF THE LAHRS FAMILY
         TRUST, a trust established under the laws
 18      of the State of Nevada,

 19                           Cross-Complainant,

 20                    vs.

 21      CHRISTOPHER COMMUNITIES AT
         SOUTHERN HIGHLANDS GOLF CLUB
 22      HOMEOWNERS ASSOCIATION, a
         homeowner’s association governed by the
 23      laws of the State of Nevada; KUPPERLIN
         LAW GROUP, LLC, a Nevada limited
 24      liability company; FIRST 100, LLC, a
         Nevada limited liability company,
 25
                              Cross-Defendants.
 26

 27      ALAN LAHRS AND THERESA LAHRS
         AS TRUTEES OF THE LAHRS FAMILY
 28      TRUST, a trust established under the laws
         of the State of Nevada,
                                                     2
          EX PARTE MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL SUMMARY
                                          JUDGMENT
      257107.1
Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)              Filed 03/01/19 Page 3 of 10



  1                               Third-Party Plaintiff,
  2                       vs.
  3      JAY BLOOM, an individual, DOE
         INDIVIDUALS I-X, inclusive; and ROE
  4      CORPORATIONS I-X, inclusive,
  5                             Third-Party Defendants.
  6

  7
         ALAN LAHRS and THERESA LAHRS,
  8      individually and as Trustees for their Family
         Trust,
  9
                                  Third-Party Plaintiffs,
 10
                          vs.
 11
         COMMONWEALTH LAND TITLE
 12      INSURANCE COMPANY, a Foreign
         Corporation previously registered with the
 13      Nevada Secretary of State’s Office;
         LAWYERS TITLE OF NEVADA, Inc., a
 14      Nevada Domestic Corporation; DOE
         individuals I-V; and ROE
 15      CORPORATIONS I-V,
 16              Supplemental Third-Party Defendants.
 17

 18

 19
      TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD

 20
                 PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 6(b)(1) and

 21
      Local Rules IA 6-1 and 6-2, third-party defendants Commonwealth Land Title Insurance Company

 22
      (“Commonwealth”) and Lawyers Title of Nevada, Inc. (“Lawyers Title”) (collectively

 23
      “Defendants”), by and through their undersigned counsel of record from Early Sullivan Wright

 24
      Gizer & McRae LLP, will and hereby do move the Court, on an ex parte basis, for an order

 25
      extending Defendants’ time to respond to the Motion for Partial Summary Judgment (“MPSJ”) filed

 26
      by third-party plaintiffs Alan and Theresa Lahrs’ (collectively “Plaintiffs” or the “Lahrs”) on

 27
      February 21, 2019. [ECF No. 127]. Defendants’ Response to the MPSJ is currently due on March

 28
      14, 2019. [ECF No. 127].

                                                            3
          EX PARTE MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL SUMMARY
                                          JUDGMENT
      257107.1
Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)                    Filed 03/01/19 Page 4 of 10



  1              As set forth herein, Defendants were only recently added to this litigation after the Lahrs
  2   obtained permission from the Court (in December 2018) to file a Supplemental Third-Party
  3   Complaint against Commonwealth and Lawyers Title. [ECF No. 113]. Commonwealth and
  4   Lawyers Title filed an Answer to the Lahrs’ Third Party Complaint only one month ago, i.e., on
  5   February 1, 2019. [ECF No. 122]. The Lahrs filed their Motion for Partial Summary Judgment
  6   just 20 days later, on February 21, 2019. [ECF 127]. Defendants have not had, and will not have,
  7   an adequate opportunity to conduct discovery before Defendants’ Response to the MPSJ must be
  8   filed on March 14, 2019. Defendants and the Lahrs have not held a Rule 26 meeting and have not
  9   made any initial disclosures to each other. There is no scheduling order from the Court setting any
 10   deadlines relative to the Lahrs’ newly filed Third-Party Complaint. Defendants respectfully request
 11   a 75-day extension of time (i.e., to May 28, 2019), to file their Response to the MPSJ. This is
 12   Defendants’ first request for an extension of time based upon the reasons set forth in this ex parte
 13   motion. This ex parte motion is based upon the pleadings and papers on file in this action, the
 14   following Memorandum of Points and Authorities, and the concurrently-filed declaration of Sophia
 15   S. Lau.
 16                          MEMORANDUM OF POINTS AND AUTHORITIES
 17     I.       INTRODUCTION AND FACTUAL BACKGROUND
 18              Plaintiff Bank of New York Mellon (“BONY”) filed its Complaint in this matter naming
 19   the Lahrs as defendants on April 11, 2017. [ECF No. 1]. The Lahrs filed a motion to dismiss
 20   BONY’s Complaint on November 22, 2017. [ECF No. 52]. The Lahrs filed an Answer to BONY’s
 21   Complaint on July 16, 2018. [ECF No. 75]. Over one year after first appearing in this action, the
 22   Lahrs obtained the Court’s permission to file a “Supplemental” Third-Party Complaint against
 23   Commonwealth and Lawyers Title. [ECF No. 113]. The Lahrs then filed their Third-Party
 24   Complaint against Commonwealth and Lawyers Title on December 17, 2018. [ECF No. 114]. The
 25   Lahrs’ Third-Party Complaint asserts claims for declaratory relief, breach of contract and breach of
 26   the implied covenant of good faith and fair dealing (i.e., “bad faith”) relating to the Lahrs’
 27   acquisition of a policy of title insurance. [ECF No. 114].
 28              Commonwealth and Lawyers Title filed an Answer to the Lahrs’ Third-Party Complaint on
                                                          4
          EX PARTE MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL SUMMARY
                                          JUDGMENT
      257107.1
Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)                       Filed 03/01/19 Page 5 of 10



  1   February 1, 2019. [ECF No. 122]. On February 21, 2019, just twenty days after Defendants filed
  2   their Answer, the Lahrs filed their Motion for Partial Summary Judgment (“MPSJ”) against
  3   Defendants seeking a declaration that they have title insurance coverage for the matters at issue in
  4   this litigation. [ECF No. 127]. Among other things, the Lahrs’ MPSJ includes declarations from
  5   Alan Lahrs and a declaration from an expert retained by the Lahrs concerning the results of a
  6   forensic examination he claims to have conducted of the Lahrs’ computers. [ECF Nos. 127-129].
  7   The Lahrs’ MPSJ involves several key factual disputes concerning, among other things: the Lahrs’
  8   knowledge of a critical “Exception” to coverage in the subject title insurance policy; the Lahrs’
  9   receipt and understanding of documents that were provided to the Lahrs by Lawyers Title in
 10   connection with the issuance of the policy that identify the Exception and advise the Lahrs that it
 11   would remain in the policy; whether the Lahrs received the final and correct title insurance policy.
 12   In light of these issues, it is imperative that Defendants be given an opportunity to depose the Lahrs
 13   and conduct other relevant discovery on the issues presented in the Lahrs’ MPSJ. (Declaration of
 14   Sophia Lau (“Lau Decl.”) at ¶ 2.)
 15              As of the date of the filing of this ex parte motion, the parties have not yet held a conference
 16   of counsel or conferred regarding a discovery plan and scheduling order pursuant to Federal Rule
 17   of Civil Procedure 26(f). (Id. at ¶ 3.) There is thus no Scheduling Order from the Court pursuant
 18   to Federal Rule of Civil Procedure 16(b) governing the Lahrs’ Supplemental Third-Party
 19   Complaint.1 Nor have Defendants or the Lahrs served their initial disclosures relative to the Lahrs’
 20   Supplemental Third-Party Complaint. (Id. at ¶ 4.) Defendants have not yet had an opportunity to
 21   obtain discovery from the Lahrs or notice the depositions of the Lahrs and the technology specialist
 22   (whose declaration, along with that of Alan Lahrs) was submitted in in support of the Lahrs’ MPSJ.
 23   (Id. at ¶ 5.) Defendants are in the process of drafting their initial discovery to the Lahrs; however,
 24   given that the Lahrs would have 30 days in which to provide responses, the need to conduct follow-
 25   up discovery from the Lahrs and third parties, and to complete the appropriate depositions, there is
 26

 27              1
              The Court previously entered a Scheduling Order in this matter on July 21, 2017. [ECF
 28   No. 37] However, all of the dates and deadlines set forth in that Scheduling Order passed before
      Commonwealth and Lawyers title were added to this litigation.
                                                      5
          EX PARTE MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL SUMMARY
                                          JUDGMENT
      257107.1
Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)                    Filed 03/01/19 Page 6 of 10



  1   no way to conduct the required discovery and prepare and file a Response to the Lahrs’ Motion for
  2   Partial Summary Judgment by March 14, 2019. (Id. at ¶ 6.) Under the circumstances, a reasonable
  3   continuance of the deadline for Defendants to file their Response is warranted and appropriate.
  4              In light of the foregoing, on Monday, February 25, 2019, Defendants requested that the
  5   Lahrs stipulate to continue the due date for filing Defendants’ Response to the Lahrs’ MPSJ for a
  6   period of at least 75 days to afford Defendants an opportunity to conduct discovery and prepare a
  7   meaningful Response. (Id. at ¶ 7 and Ex. A thereto.) On Tuesday, February 26, 2019, the Lahrs’
  8   counsel advised that he would not grant Defendants an extension to file the Response and informed
  9   Defendants they could “run to the judge as you have said you would do here.” (Id. at ¶ 8, Ex. A.)
 10   This e-mail exchange precipitated the filing on the instant ex parte motion.
 11    II.       GOOD CAUSE EXISTS TO GRANT THIS EX PARTE MOTION
 12              Federal Rule of Civil Procedure 6(b)(1)(A) provides “[w]hen an act may or must be done
 13   within a specified time, the court may, for good cause, extend the time…if a request is made, before
 14   the original time or its extension expires.” “Good cause” is a non-rigorous standard that has been
 15   construed broadly across procedural and statutory contexts. See Ahanchian v. Xenon Pictures, Inc.,
 16   624 F. 3d 1253, 1258-59 (9th Cir. 2010) (Fed. R. Civ. P. 6(b)(1) is to be liberally construed to
 17   effectuate the general purpose of seeing that cases are tried on the merits); see also Dayton Valley
 18   Investors, LLC v. Union Pac. R.R. Co., 664 F. Supp. 3d 1174, 1179 (D. Nev. 2009) (finding good
 19   cause for allowing a late filed opposition to a motion for summary judgment under Fed. R. Civ. P.
 20   6(b)(1) in light of the Ninth Circuit’s preference for adjudicating cases on the merits).
 21   Consequently, requests for extensions of time made before the applicable deadline has passed
 22   should “normally ... be granted in the absence of bad faith on the part of the party seeking relief or
 23   prejudice to the adverse party.” California Trout v. F.E.R.C., 572 F.3d 1003, 1027 (9th Cir. 2009)
 24   (citing 4B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1154 (3d
 25   ed. 1998)).
 26              Good cause exists to grant Defendants’ requested extension of time to file a Response to the
 27   Lahrs’ MPSJ because Defendants only recently appeared in this case (on February 1, 2019) and
 28   the Lahrs filed their MPSJ just twenty days later, on February 21, 2019. The Lahrs appeared in
                                                           6
          EX PARTE MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL SUMMARY
                                          JUDGMENT
      257107.1
Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)                   Filed 03/01/19 Page 7 of 10



  1   this action in 2017 and have actively litigated this case over a year prior to Defendants’ entry into
  2   the litigation. As evidenced by the Lahrs’ MPSJ and supporting exhibits and declarations, the Lahrs
  3   have had the opportunity to conduct discovery, including expert discovery, and gather evidence in
  4   support of their motion. By contrast, Defendants were in the process of reviewing the pleadings
  5   filed in this action, their clients’ documents, and preparing discovery to propound on the Lahrs
  6   when they were served with the MPSJ. Without the ability to conduct discovery on the Lahrs’
  7   claims against Defendants and the arguments and evidence advanced in their MPSJ, including the
  8   opportunity to depose the Lahrs and their expert, Defendants will not be able to meaningfully
  9   oppose and respond to the Lahrs’ MPSJ. For example, Defendants will not have the ability to rebut
 10   the Lahrs’ primary contention in their motion that they never received the operative policy at issue
 11   in their Supplemental Third-Party Complaint. An extension of time for Defendants to respond to
 12   the Lahrs’ motion is therefore necessary to enable Defendants to obtain the evidence in support of
 13   their defense and refute the Lahrs’ claims against them. Defendants’ requested extension would
 14   ensure the parties’ case is tried on the merits in accordance with the general purpose of Fed. R. Civ.
 15   P. 6(b)(1). See Program Engineering, Inc. v. Triangle Publications, Inc., 634 F.2d 1188, 1193 (9th
 16   Cir. 1980) (generally where a party has had no previous opportunity to develop evidence and the
 17   evidence is crucial to material issues in the case, discovery should be allowed before the trial court
 18   rules on a motion for summary judgment).
 19              Further, Defendants do not seek this continuance for any improper purpose and there is no
 20   prejudice that will result to the Lahrs should the Court grant the requested extension as they only
 21   recently filed their Supplemental Third-Party Complaint. Defendants reached out to the Lahrs’
 22   counsel and sought a stipulation for a reasonable extension of time to file the Response promptly
 23   after receiving the Lahrs’ MPSJ. (Lau Decl. at ¶¶ 7-8, Ex. A.) In requesting the stipulation,
 24   Defendants explained the reasons necessitating the extension in light of Defendants very recent
 25   entry into the ongoing litigation. (Id.) However, Plaintiffs refused Defendants’ request to stipulate
 26   to an extension because, in Plaintiffs’ view, Defendants do not need to conduct any discovery to
 27   respond to Plaintiffs’ motion. (Id.) As detailed above, this is not true as motions for summary
 28   judgment are evidentiary in nature and the central issues at issue in the Lahrs’ MPSJ involve
                                                         7
          EX PARTE MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL SUMMARY
                                          JUDGMENT
      257107.1
Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)                    Filed 03/01/19 Page 8 of 10



  1   disputed factual issues. In addition, no prejudice will occur to the Lahrs if the Court grants the
  2   Defendants’ requested extension. Defendants seek an extension that will not cause any unnecessary
  3   or material delay to this litigation nor will the extension cause any party to run afoul of any deadlines
  4   or scheduling orders currently set in this case. In reality, it is Defendants who will be prejudiced
  5   by having to respond to the Lahrs’ motion by the present deadline without the ability to present
  6   facts essential to justify its opposition.
  7              The relief Defendants seek may be sought ex parte. As noted above, when Defendants
  8   asked the Lahrs to stipulate to an appropriate extension of its responsive deadline, they refused.
  9   Even if Defendants had brought a regularly-noticed motion for an extension on February 26, 2019,
 10   Plaintiffs would then have 14 days to file a response to the motion, and Defendants would have five
 11   days to file a reply in support of the motion on March 18, 2019. See Local Rule 7-2(b). Therefore,
 12   the motion would not be fully briefed or ruled on until after Defendants’ deadline to respond to
 13   Plaintiffs’ MPSJ.
 14              Accordingly, taking into account the foregoing, an additional 75-days (or until May 28,
 15   2019) for Defendants to respond to the Lahrs MPSJ is reasonable. This extension will permit
 16   Defendants to propound written discovery, receive an evaluate Plaintiffs’ responses to written
 17   discovery 30 days later, take depositions, receive an evaluate the transcripts of those depositions
 18   and, following receipt of evidence and testimony in support of their defense position, sufficiently
 19   address and rebut the multiple substantive arguments raise in Plaintiffs’ dispositive motion for
 20   partial summary judgment. Defendants have not previously requested an extension of time to
 21   respond to Plaintiffs’ motion for partial summary judgment from the Court. (Lau Decl. at ¶ 9.)
 22   //
 23   //
 24   //
 25   //
 26   //
 27   //
 28   //
                                                          8
           EX PARTE MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL SUMMARY
                                           JUDGMENT
      257107.1
Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)                     Filed 03/01/19 Page 9 of 10



  1   III.       CONCLUSION
  2              Defendants respectfully request that the Court grant their ex parte motion and issue an order
  3   extending Defendants time to respond to Plaintiffs’ motion for partial summary judgment by 75-
  4   days to May 28, 2019.
  5                                                    Respectfully submitted,
  6                                                    EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
  7

  8   Dated: March 1, 2019
                                                     By: /s/ Sophia S. Lau
  9                                                  Sophia S. Lau, Esq.
                                                     Nevada Bar No. 12216
 10                                                  601 South Seventh Street, 2nd Floor
                                                     Las Vegas, Nevada 89101
 11                                                  Attorneys for Third Party Defendants
                                                     COMMONWEALTH LAND TITLE INSURANCE
 12                                                  COMPANY AND LAWYERS TITLE OF NEVADA,
                                                     INC.
 13

 14                                                    ORDER
 15                                                    IT IS SO ORDERED:
 16                                                    Third-party defendants Commonwealth and Lawyers
                                                       Title shall have until May 28, 2019 to file their
 17                                                    Response to the motion for partial summary judgment
 18
                                                       filed by third-party plaintiffs Alan and Theresa Lahrs
                                                       [ECF No. 127].
 19

 20                                                    ________________________________________
                                                       UNITED
                                                       UNITED STATES   DISTRICT JUDGE
                                                               STATES MAGISTRATE    JUDGE
 21

 22                                                           March 8, 2019. 2019
                                                       DATED: ______________
 23

 24

 25

 26

 27

 28

                                                           9
          EX PARTE MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL SUMMARY
                                          JUDGMENT
      257107.1
Case 2:17-cv-01033-JCM-GWF Document 131 (Ex Parte)                     Filed 03/01/19 Page 10 of 10



  1                                       CERTIFICATE OF SERVICE
  2

  3              I hereby certify that on the 1st day of March 2019, I electronically filed the foregoing
  4   with the Clerk of the Court using the CM/ECF system which will send notification of such
  5   filling to the Electronic Service List for this Case.
  6

  7    Daren T. Brenner, Esq.                                 James W. Pengilly, Esq.
       Rex Garner, Esq.                                       Elizabeth B. Lowell, Esq.
  8
       AKERMAN, LLP                                           Ty M. Maynarich, Esq.
  9    1160 Town Center Drive, Suite 330                      PENGILLY LAW FIRM
       Las Vegas, Nevada 89144                                1995 Village Center Circle, Suite 190
 10                                                           Las Vegas, Nevada 89134
       Attorney for Plaintiff
 11                                                           Attorneys for Christopher Communities at
                                                              Southern Highland Gold Club HOA
 12

 13    Robert E. Atkinson, Esq.                               John T. Steffen, Esq.
       ATKINSON LAW ASSOCIATES, LTD.                          Todd W. Prall
 14    8965 South Eastern Ave., Suite 260                     HUTCHINSON & STEFFEN, PLLC
       Las Vegas, Nevada 89123                                10080 W. Alta Drive, Suite 200
 15                                                           Las Vegas, Nevada 89145
       Attorneys for Kupperlin Law Group, LLC
 16
                                                              Attorneys for Def. Lahrs as Trustee of Lahrs
 17                                                           Family Trust

 18    Jeffrey R. Albregts, Esq.
       JEFFREY R. ALBREGTS, LLC
 19
       701 Shadow lane, Suite 150
 20
       Las Vegas, Nevada 89106

 21    Attorneys for Third Party Complainants
       Alan Lahrs and Theresa Lahrs as Trustees of
 22    the Lahrs Family Trust
 23

 24
                                                       /s/ D’Metria Bolden
 25                                                    D’Metria Bolden
                                                       An employee of EARLY SULLIVAN
 26                                                    WRIGHT GIZER & McRae LLP

 27

 28
                                                           10
                                                 EX PARTE MOTION

      257107.1
           Case 2:17-cv-01033-JCM-GWF Document 131-1 (Ex Parte)           Filed 03/01/19 Page 1 of 8



             1   Sophia S. Lau, Esq., Nevada Bar No. 13365
                   slau@earlysullivan.com
             2   EARLY SULLIVAN WRIGHT
                   GIZER & McRAE LLP
             3   601 South Seventh Street, 2nd Floor
                 Las Vegas, NV 89101
             4   Telephone: (702) 331-7593
                 Facsimile: (702) 331-1652
             5
                 Attorneys for Third Party Defendants
             6   COMMONWEALTH LAND TITLE INSURANCE
                 COMPANY AND LAWYERS TITLE OF NEVADA, INC.
             7

             8                              UNITED STATES DISTRICT COURT
             9                                       DISTRICT OF NEVADA
            10     THE BANK OF NEW YORK MELLON                    Case No.: 2:17-cv-01033-JCM-GWF
                   FKA THE BANK OF NEW YORK, AS
            11     TRUSTEE FOR THE
                   CERTIFICATEHOLDERS OF CWALT,
            12     INC., ALTERNATIVE LOAN TRUST                   DECLARATION OF SOPHIA S. LAU
                   2005-56, MORTGAGE PASSTHROUGH                  IN SUPPORT OF THIRD-PARTY
            13     CERTIFICATES, SERIES 2005-56,                  DEFENDANTS COMMONWEALTH
                                                                  LAND TITLE INSURANCE COMPANY
            14                          Plaintiff,                AND LAWYERS TITLE OF NEVADA,
                                                                  INC.’S EX PARTE MOTION FOR AN
            15                   vs.                              EXTENSION OF TIME TO RESPOND
                                                                  TO THIRD-PARTY PLAINTIFFS
            16     CHRISTOPHER COMMUNITIES AT                     ALAN AND THERESA LAHRS’
                   SOUTHERN HIGHLANDS GOLF CLUB                   MOTION FOR PARTIAL SUMMARY
            17     HOMEOWNERS ASSOCIATION;                        JUDGMENT
                   KUPPERLIN LAW GROUP, LLC; FIRST
            18     100, LLC; ALAN LAHRS AND
                   THERESA LAHRS AS TRUSTEES OF
            19     THE LAHRS FAMILY TRUST; DOB
                   INDIVIDUALS I-X, inclusive; and ROE
            20     CORPORATIONS -X, inclusive,
            21                          Defendants.
            22
                   CHRISTOPHER COMMUNITIES AT
            23     SOUTHERN HIGHLANDS GOLF CLUB
                   HOMEOWNERS ASSOCIATION,
            24
                                        Cross-Complainant,
            25
                                 vs.
            26
                   KUPPERLIN LAW GROUP, LLC,
            27
                                        Cross-Defendant.
            28


                                                              1
                                               DECLARATION OF SOPHIA S. LAU
257108.1
           Case 2:17-cv-01033-JCM-GWF Document 131-1 (Ex Parte)       Filed 03/01/19 Page 2 of 8



             1

             2
                  CHRISTOPHER COMMUNITIES AT
             3    SOUTHERN HIGHLANDS GOLF CLUB
                  HOMEOWNERS ASSOCIATION,
             4
                                       Cross-Complainant,
             5
                                vs.
             6
                  KUPPERLIN LAW GROUP, LLC,
             7
                                       Cross-Defendants.
             8

             9
                  KUPPERLIN LAW GROUP, LLC,
            10
                                       Counter-claimant,
            11
                                vs.
            12
                  NATALIE L. WINSLOW, an individual,
            13
                                       Counter-defendant.
            14

            15

            16
                  ALAN LAHRS AND THERESA LAHRS
            17    AS TRUSTEES OF THE LAHRS FAMILY
                  TRUST, a trust established under the laws
            18    of the State of Nevada,

            19                         Cross-Complainant,

            20                  vs.

            21    CHRISTOPHER COMMUNITIES AT
                  SOUTHERN HIGHLANDS GOLF CLUB
            22    HOMEOWNERS ASSOCIATION, a
                  homeowner’s association governed by the
            23    laws of the State of Nevada; KUPPERLIN
                  LAW GROUP, LLC, a Nevada limited
            24    liability company; FIRST 100, LLC, a
                  Nevada limited liability company,
            25
                                       Cross-Defendants.
            26

            27    ALAN LAHRS AND THERESA LAHRS
                  AS TRUTEES OF THE LAHRS FAMILY
            28    TRUST, a trust established under the laws
                  of the State of Nevada,
                                                              2
                                              DECLARATION OF SOPHIA S. LAU
257108.1
           Case 2:17-cv-01033-JCM-GWF Document 131-1 (Ex Parte)                 Filed 03/01/19 Page 3 of 8



             1                            Third-Party Plaintiff,
             2                    vs.
             3     JAY BLOOM, an individual, DOE
                   INDIVIDUALS I-X, inclusive; and ROE
             4     CORPORATIONS I-X, inclusive,
             5                          Third-Party Defendants.
             6

             7
                   ALAN LAHRS and THERESA LAHRS,
             8     individually and as Trustees for their Family
                   Trust,
             9
                                          Third-Party Plaintiffs,
            10
                                  vs.
            11
                   COMMONWEALTH LAND TITLE
            12     INSURANCE COMPANY, a Foreign
                   Corporation previously registered with the
            13     Nevada Secretary of State’s Office;
                   LAWYERS TITLE OF NEVADA, Inc., a
            14     Nevada Domestic Corporation; DOE
                   individuals I-V; and ROE
            15     CORPORATIONS I-V,
            16         Supplemental Third-Party Defendants.
            17

            18

            19

            20
                                              DECLARATION OF SOPHIA S. LAU
            21
                        I, Sophia S. Lau, declare and state as follows:
            22
                        1.      I am an attorney at law duly admitted to practice before the courts of the State of
            23
                 Nevada and am a partner in the law firm of Early Sullivan Wright Gizer & McRae LLP, counsel for
            24
                 third-party defendants (“Commonwealth”) and Lawyers Title of Nevada, Inc. (“Lawyers Title”)
            25
                 (collectively “Defendants”), in the above-entitled action. I make this declaration in support of the
            26
                 concurrently-filed ex parte motion for an extension of time to respond to the Motion for Partial
            27
                 Summary Judgment (“MPSJ”) filed by third-party plaintiffs Alan and Theresa Lahrs’ (collectively,
            28


                                                                    3
                                                 DECLARATION OF SOPHIA S. LAU
257108.1
           Case 2:17-cv-01033-JCM-GWF Document 131-1 (Ex Parte)                  Filed 03/01/19 Page 4 of 8



             1   “Plaintiffs” or the “Lahrs”) on February 21, 2019. I have personal knowledge of the matters set
             2   forth below and if called as a witness could testify competently thereto.
             3          2.      Defendants were only recently added as third-party defendants in this litigation by
             4   way of the Supplemental Third-Party Complaint filed by the Lahrs on December 17, 2018. [ECF
             5   No. 114]. Commonwealth and Lawyers Title filed an Answer to the Lahrs’ Third-Party Complaint
             6   on February 1, 2019. [ECF No. 122]. On February 21, 2019, just twenty days after Defendants
             7   filed their Answer, the Lahrs filed their Motion for Partial Summary Judgment (“MPSJ”) against
             8   Defendants seeking a declaration that they have title insurance coverage for the matters at issue in
             9   this litigation. [ECF No. 127]. The Response to the MPSJ is currently due on March 14, 2019.
            10   Among other things, the Lahrs’ MPSJ includes declarations from Alan Lahrs and a declaration from
            11   an expert retained on behalf of the Lahrs concerning the results of a forensic examination he
            12   conducted of Alan Lahrs computer. [ECF Nos. 127-129]. The Lahrs’ MPSJ involves several key
            13   factual disputes concerning, among other things: the Lahrs’ knowledge of a critical “Exception” to
            14   coverage in the subject title insurance policy; the Lahrs’ receipt and understanding of documents
            15   that were provided to the Lahrs by Lawyers Title in connection with the issuance of the policy that
            16   identify the Exception and advise the Lahrs that it would remain in the policy; whether the Lahrs
            17   received the final and correct title insurance policy. In light of these issues, it is imperative that
            18   Defendants be given an opportunity to depose the Lahrs and conduct other relevant discovery on
            19   the issues presented in the Lahrs’ MPSJ.
            20          3.      As of the date of the filing of Defendants’ ex parte motion, the parties have not yet
            21   held a conference of counsel or conferred regarding a discovery plan and scheduling order pursuant
            22   to Federal Rule of Civil Procedure 26(f).
            23          4.      The parties have also not received a scheduling order from the Court pursuant to
            24   Federal Rule of Civil Procedure 16(b) relative to the new pleading (the Third-Party Complaint) filed
            25   by the Lahrs, nor have the Lahrs or Defendants served their initial disclosures in connection with
            26   the Third-Party Complaint.
            27   //
            28   //

                                                                   4
                                                 DECLARATION OF SOPHIA S. LAU
257108.1
           Case 2:17-cv-01033-JCM-GWF Document 131-1 (Ex Parte)                  Filed 03/01/19 Page 5 of 8



             1          5.      Defendants have not yet had an opportunity to propound discovery to the Lahrs or
             2   notice the depositions of the Lahrs and the expert they rely on in support of their motion for partial
             3   summary judgment.
             4          6.      Defendants are in the process of drafting their initial discovery to the Lahrs; however,
             5   given that the Lahrs would have 30 days in which to provide responses, the need to conduct follow-
             6   up discovery from the Lahrs and third parties, and to complete the appropriate depositions, there is
             7   no way to conduct the required discovery and prepare and file a Response to the Lahrs’ motion for
             8   partial summary judgment by March 14, 2019.
             9          7.      After receiving the Lahrs’ motion for partial summary judgment, on February 25,
            10   2019 our office requested that the Lahrs’ counsel stipulate to continue the due date for Defendants’
            11   Response to the Lahrs MPSJ for a period of at least 75-days to afford Defendants an opportunity to
            12   conduct discovery and meaningfully prepare the Response. A true and correct copy of the email
            13   request is attached hereto as Exhibit A.
            14          8.      On February 26, 2019, the Lahrs’ counsel responded that he would not grant
            15   Defendants the requested extension and informed Defendants they could “run to the judge as you
            16   have said you would do here.” A true and correct copy of the February 26, 2019 email response
            17   from the Lahrs’ counsel is included in the e-mails attached hereto as Exhibit A.
            18          9.      Defendants have not previously requested an extension of time to respond to
            19   Plaintiffs’ motion for partial summary judgment from the Court.
            20          I declare under penalty of perjury under the law of the United States of America and the
            21   State of Nevada that the foregoing is true and correct.
            22                                                 EARLY SULLIVAN WRIGHT
                                                                GIZER & McRAE LLP
            23
                 Dated: March 1, 2019
                                                             By: /s/ Sophia S. Lau
            24
                                                             Sophia S. Lau, Esq.
            25                                               Nevada Bar No. 12216
                                                             601 South Seventh Street, 2nd Floor
            26                                               Las Vegas, Nevada 89101
                                                             Attorneys for Third Party Defendants
            27                                               COMMONWEALTH LAND TITLE INSURANCE
                                                             COMPANY AND LAWYERS TITLE OF NEVADA,
            28                                               INC.

                                                                   5
                                                 DECLARATION OF SOPHIA S. LAU
257108.1
Case 2:17-cv-01033-JCM-GWF Document 131-1 (Ex Parte)   Filed 03/01/19 Page 6 of 8
Case 2:17-cv-01033-JCM-GWF Document 131-1 (Ex Parte)   Filed 03/01/19 Page 7 of 8
Case 2:17-cv-01033-JCM-GWF Document 131-1 (Ex Parte)   Filed 03/01/19 Page 8 of 8
